333Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The Applicants’ amendment filed May 17, 2021 is acknowledged.  Claims 1-24, 26, 29, 31-32 and 41 are deleted.  Claims 43 and 46 are amended.  Claims 47- 51 are added. Now, Claims 25, 27-28, 30, 33-40 and 42-51 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20210213) is/are removed.

3.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210213) is/are removed.

4.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Rejections - 35 USC § 103
5.	Claims 25, 27-28, 30, 33-40, 42 and 44-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayoshi (US 5 145 931) as evidenced by Odian (Principles of Polymerization, 4th Ed., Wiley-Interscience, 23333004, page http://www.rljchem.com/template/63148-62-9_en.html), and further in view of Nishimura (US 2012 0153342).
	For Claims 25, 30, 34-35, 38, 42 and 45-50, Nakayoshi discloses a die-bonding adhesive for semiconductor devices, which comprises an alkenyl-functional polydimethylsiloxane, a SiH-functional polydimethylsiloxane, a platinum-based catalyst and a filler. The content of the low-molecular-weight siloxanes is not greater than 500 ppm. The low-molecular-weight siloxanes refer to cyclic siloxanes and/or linear siloxanes having the numbers of siloxane units of 3 to 25 and 1 to 25, respectively. (col. 3, lines 4-65) The content of the low-molecular-weight siloxanes is further exemplified in Example 1. Polymers are polydisperse or heterogeneous in molecular weight as taught in Odian. (page 20) In other words, by virtue of the statistic characteristic of polymerizations, polymers are a mixture of macromolecules with different molecular weights, unless they are subjected to further purification, such as fractionation to afford monodispersed macromolecules, etc. Therefore, the polydimethylsiloxanes disclosed in Nakayoshi is indeed a mixture with various molecular weights devoid of the foregoing low-molecular-weight siloxanes. The filler (e.g., alumina, etc.) can be in amount of from 0 to 400 parts. (col. 3, line 65 and 3. (Stellar) Therefore, 100 parts of the polydiorganosiloxane (the major component in the composition) has a volume of about 104 cm3, and 400 parts of the precipitated silica has a volume of about 200 cm3. The vol% of the precipitated silica would be 0 to about 66 % (200/(200+104)), which overlaps with the presently claimed filler amount range. In light of the above motivations, Nakayoshi’s disclosed filler amount renders that as presently claimed obvious. E. I. DuPont de Nemours & Co. v. Synvina C.V. (Fed. Cir. 2018)(A more specific application of this general principle is that “[a] prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.” (citation omitted)) Nakayoshi is silent on the use 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where c is 0. (col. 4, lines 61-68)
Notably, the presently claimed invention does not specify any end(s) group of the silicon-based polymeric materials. 
	For the argument (Remarks, page 7, last paragraph to page 8, 2nd paragraph), Examiner notes that the amount of an ogranohydrogenpolysiloxane as a crosslinker is typically very small as compared to that of an alkenyl functional organopolysiloxane. For instance, Nakayoshi’s Example 1 demonstrated the use of 1.5 parts of organohydrogenpolysiloxane per 100 parts of alkenyl functional polyorganosiloxane. To this end, the amount of alumina barely touches the parameter of the current claims as accessed by Applicant in Remarks. Further, in light of Nakayoshi’s broader disclosure of the filler amount, supra, the claims being prima facie obvious is even more compelling. 
For the argument (Remarks, page 8, 3rd paragraph), Examiner disagrees. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, the filler amounts taught in Nakayoshi’s Examples are merely preferred embodiment. This teaching certainly does not negate the Nakayoshi’s broader disclosure concerning the filler amount in any manner. 
Second, Examiner is not able to find the basis for Applicant’s assertion that Nishimura strongly teaches away from using aluminum nitride because its hardness causes cracking in the bonding material. Instead, Nishimura does teach that nitrides have extremely high thermal conductivity despite of its high cost. ([0026]) For this reason, in light of Nishimura’s disclosure, one of ordinary skill in the art would be even more motivated to use aluminum nitride in Nakayoshi’s composition. 
For the argument (Remarks, page 8, last paragraph bridging to page 9, 1st paragraph), since the densities of materials are intrinsic properties, the disclosed material properties derived from weight % are certainly closely related to those derived from volume %, unless Applicant can show unexpected beneficial properties as results of the specific claimed values of volume % ranges (or the equivalent weight % ranges). 
For the argument (Remarks, page 9, 2nd paragraph to page 12, last paragraph), Examiner notes that Nishimura is relied upon merely for the thermally conductivities of the fillers such as aluminum nitride. To this end, as a whole in terms of prior art references, the disclosure of Nishimura is particularly pertinent to the Nakayoshi’s endeavor. Attacking references individually appears to be improper. 

6.	Claims 43 and 51 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
	None of the above references, taken alone or in combination, teaches or fairly suggests the presently claimed a) amount of filler set forth in Claim 43 and b) yttrium oxide set forth in Claim 51.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
July 5, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3